DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 21, 2021 have been fully considered but they are not persuasive. Applicant argues that “Nirenberg fails to disclose the following technical features of the present application: “extract at least one first characteristic of response for the unimpaired retinal neural network,” “extract at least one second characteristics of response for the impaired retinal neural network,” and “computing a prosthesis setting parameters according to the first characteristics of the unimpaired retinal neural network and the second characteristics of the impaired retinal neural network so as to provide an effect of mimicking an output response of the impaired neural networks to image patterns as the unimpaired retinal neural networks.”” (see page 5 of Remarks). 
However, the examiner respectfully disagrees. Nirenberg discloses “the retina prosthesis uses the same code as the normal retina or a close proxy of it, the firing patterns of the ganglion cells in the damaged or degenerated retina, that is, their patterns of action potentials are the same, or substantially similar, to those produced by normal ganglion cells. A subject treated with such devices will have visual recognition ability closely matching the ability of a normal or near-normal subject” (col. 2, lines 33-40). Therefore, because it records the unimpaired signals (from the normal retina) than presents the signals so as to elicit the same 
Additionally, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation to combine is found in the reference itself (i.e., Fan ‘296; “Nirenberg with the construction of the implantable retina prosthesis device by Fan to include an array of pixel units in order to provide the predictable results of ensuring “simplify wiring, fan out, multiplexing…..and [eliminating] costly transmission” with enhanced treatment capabilities (Fan, paragraph 34).”)
Therefore, for the reasons state above and previously made of record, claim 1 remains rejected under the modified Nirenberg as detailed below. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/320,398 and 15/642,097, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
There is no support in either prior-filed application for: “measuring at least one first neural output from an unimpaired retinal neural network”, “extract at least one first characteristic response from the unimpaired retinal neural network” and “computing prosthesis setting parameters”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nirenberg (US 9,302,103 B1) in view of Fan (US Patent Publication 20120109296 A1). 
Nirenberg discloses in col. 2, lines 25-40, “The retina prosthesis, like the normal retina, is an image processor--it extracts essential information from the stimuli it receives, and reformats the information into patterns of action potentials the brain can understand. The patterns of action potentials produced by the normal retinal are in what is referred to as the retina's code or the ganglion cell's code. The retina prosthesis converts visual stimuli into this same code, or a close proxy of it, so that the damaged or degenerated retina can produce normal or near-normal output. Because the retina prosthesis uses the same code as the normal retina or a close proxy of it, the firing patterns of the ganglion cells in the damaged or degenerated retina, that is, their patterns of action potentials are the same, or substantially similar, to those produced by normal ganglion cells. A subject treated with such devices will have visual recognition ability closely matching the ability of a normal or near-normal subject”.
Therefore, Nirenberg discloses measuring at least one first neural output from an unimpaired retinal neural network which is stimulated by a set of patterned light stimulation to extract at least one first characteristic of response for the unimpaired retinal neural network with the patterned light stimulation (“patterns of action potentials produced by the normal retinal are in what is referred to as the retina's code”); measuring at least one second neural output from an impaired retinal neural network contacting to an implanted retina prosthesis device, which is stimulated by an electrical stimulation converted from another set of patterned light stimulation or command representing a desired electrical stimulation, to extract at least one second characteristics of response for the impaired retinal neural network in contact with the implanted retinal prosthesis device (i.e. determining scope of impairment; “the firing patterns of the ganglion cells in the damaged or degenerated retina, that is, their patterns of 
Nirenberg discloses the invention substantially as claimed but does not explicitly disclose the construction of the implantable retina prosthesis device. Fan discloses an implanted retina prosthesis device comprises an array of pixel units (see Figures 1A and 1B, for example) to receive the light stimulation or the command to stimulate the impaired retinal neural network (e.g., see Figure 13), a memory device (e.g., paragraph 87) to store configurable parameters, and a data processing unit to compute an electrical output according to the configurable parameters stored in the memory device for stimulating the impaired neural network (processing circuitry; depicted as 105 in Figure 1A; also see paragraphs 11 and 40-41). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the construction of the implantable retina prosthesis device disclosed by .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSSA M ALTER/Primary Examiner, Art Unit 3792